—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated April 27, 1992, which granted the defendant’s motion for summary judgment dismissing the complaint and denied their cross motion for partial summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiffs failed to raise a triable issue of fact (see, *570CPLR 3212 [b]) as to the existence of a "serious injury” within the meaning of Insurance Law § 5102 (d). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.